BANK LEUMI USA
MEMBER FDIC




NOTE:

Fill in all blanks before signing.  If a particular provision is not desired or
has no applicability, delete the provision or, if it contains a blank space,
insert “N/A” or the words “Not Applicable” in such space.  All deletions should
be initiated by the Borrower and the Bank.

INSTALLMENT PROMISSORY NOTE

$400,000.00

New York, N.Y.
October 31, 2008

A.

GENERAL; TERMS OF PAYMENT

1

FOR VALUE RECEIVED, the undersigned, Elk Associates Funding Corp., a corporation
organized under the laws of the State of New York (the “Borrower”), hereby
promise(s) to pay to the order of BANK LEUMI USA (the “Bank”), at its office at
579 Fifth Avenue, New York, NY the principal sum of Four Hundred Thousand &
00/100 Dollars ($400,000.00).

¨

in ______________ (_____) consecutive _____________ installments: the first
______________ (_____) installments of which shall each be in the amount of
$_____________ and the last installment of which shall be in the amount of
$_____________, payable on the _____________ day of each _____________ in each
year, commencing _____________, 20__; (or)

T

in two (2) installments, to be paid on the dates and in the amounts set forth in
the following schedule:

Date Payment Date

Principal Amount of Payment

1/29/2009

$200,000.00

4/29/2009

$200,000.00

The Borrower will pay interest on the unpaid principal amount hereof from time
to time outstanding computed on the basis of a 360-day year, at a rate per annum
which shall be equal to

¨

_____% per annum, or

T

1% per annum above the rate of interest designated by the Bank, and in effect
from time to time, as its “Reference Rate”, adjusted when said Reference Rate
changes.  (The Borrower acknowledges that the Reference Rate may not be
necessarily represent the lowest rate of interest charged by the Bank to
customers.

The Borrower will pay interest, at the rate described above, monthly on the last
day of each month in each year, commencing November, 2008, at maturity (whether
by acceleration or otherwise) and upon the making of any prepayment as
hereinafter provided.  In addition, the Borrower will pay interest on any
overdue installment of principal for the period for which overdue, on demand, at
a rate equal to 3% per annum above the rate of interest hereinabove indicated.

In no event shall interest exceed the maximum legal rate permitted by law.

2

All Property (as hereinafter defined) held by the Bank shall be subject to a
security interest in favor of the Bank as security for any and all Liabilities
(as hereinafter defined).  The term “Property” shall mean the balance of every
deposit account of the Borrower with the Bank or any of the Bank’s nominees or
agents and all other obligations of the Bank or any of its nominees or agents to
the Borrower, whether now existing or hereafter arising, and all other personal
property of the Borrower (including without limitation all money, accounts,
general intangibles, goods, instruments, documents and





W:\AMERITRANS\SEC filings\Bank Leumi Installment Promissory Note.doc




chattel paper) which, or evidence of which, are now or at any time in the future
shall come into the possession or under the control of or be in transit to the
Bank or any of its nominees or agents for any purpose, whether or not accepted
for the purposes of which it was delivered.  The term “Liabilities” shall mean
the indebtedness evidenced by this Note and all other indebtedness, liabilities
and obligations of any kind of the Borrower (or any partnership or other group
of which the Borrower is a member) to (a) the Bank, (b) any group of which the
Bank is a member, or (c) any other person if the Bank has a participation or
other interest in such indebtedness, liabilities or obligations, whether (i) for
the Bank’s own account or as agent for others, (ii) acquired directly or
indirectly by the Bank from the Borrower or others, (iii) absolute or
contingent, joint or several, secured or unsecured, liquidated or unliquidated,
due or not due, contractual or tortious, now existing or hereafter arising, or
(iv) incurred by the Borrower as principal, surety, endorser, guarantor or
otherwise, and including without limitations all expenses, including attorneys’
fees, incurred by the Bank in connection with any such indebtedness, liabilities
or obligations or any of the Property (including any sale or other disposition
of the Property).

3

[REMOVED]

4

Manner of Payment.  All payments by the Borrower on account of principal,
interest or fees hereunder shall be made in lawful money of the United States of
America, in immediately available funds.  The Borrower authorizes (but shall not
require) the Bank to debit any account maintained by the Borrower with the Bank,
at any date on which a payment is due under this Note, in an amount equal to any
unpaid portion of such payment.  If any payment of principal or interest becomes
due on a day on which the Bank is closed (as required or permitted by law or
otherwise), such payment shall be made not later than the next succeeding
business day except as may be otherwise provided herein, and such extension
shall be included in computing interest in connection with such payment.  In the
event that any other Liabilities of the Borrower to the Bank are due at any time
that the Bank receives a payment from the Borrower on account of this Note or
any such other Liabilities in such manner as the Bank, in its discretion,
elects, regardless of any instructions from the Borrower to the contrary.  The
Bank or any holder may accept late payments, or partial payments, even though
marked “payment in full” or containing words of similar import or other
conditions, without waiving any of its rights.

B.

EVENTS OF DEFAULT; REMEDIES

Upon the happening, with respect to the Borrower or any guarantor of this Note
or any assets of any such Borrower or guarantor, of any of the following events
(each an “Event of Default”):  death of the Borrower or any guarantor or any
member of the Borrower or guarantor (if a partnership); the failure to furnish
the Bank with any requested information or failing to permit inspection of books
or records by the Bank or any of its agents; the making of any misrepresentation
to the Bank in obtaining credit for any of them; dissolution (if a corporation
or partnership); the making of a mortgage or pledge; the commencement of a
foreclosure proceeding; default in the payment of principal or interest on this
Note or in the performance or observance of any covenant or agreement contained
herein or in the payment of any other obligation of the Borrower or guarantor
held by the Bank or holder hereof or in the performance or observance of any
covenant or agreement contained in the instrument evidencing such obligation,
default in the payment of principal of or interest on any indebtedness for
borrowed money owed to any other person or entity (including any such
indebtedness in the nature of a lease) or default in the performance or
observance of the terms of any instrument pursuant to which such indebtedness
was created or is secured, the effect of which default is to cause or permit any
holder of any such indebtedness to cause the same to become due prior to its
stated maturity (and whether or not such default is waived by the holder
thereof); a change in the financial condition or affairs of any of them which in
the opinion of the Bank or subsequent holder hereof materially reduces his,
their or its ability to pay all of his, their or its obligations; the suspension
of business; the making of an assignment for the benefit of its creditors, or
the appointment of a trustee, receiver or liquidator for the Borrower or any
guarantor or for any of his, its or





2

W:\AMERITRANS\SEC filings\Bank Leumi Installment Promissory Note.doc




their property, or the commencement of any proceedings by the Borrower or any
guarantor under any bankruptcy, reorganization, arrangement of debt, insolvency,
readjustment of debt, receivership, liquidation or dissolution law or statute
(including, if the Borrower or any guarantor is a partnership, its dissolution
pursuant to any agreement or statute), or the commencement of any such
proceedings without the consent of the Borrower or guarantor, as the case may
be, and such proceedings shall continue undischarged for a period of 30 days,
the sending of notice of an intended bulk sale, the entry of judgments or any
attachment, levy or execution against any of his, their or its properties shall
not be released, discharged, dismissed, stayed or fully bonded for a period of
30 days or more after its entry, issue or levy, as the case may be, or the
issuance of a warrant of distraint or assertion of a lien for unpaid taxes, this
Note, if not then due or payable on demand, shall become due and payable
immediately without demand or notice and all other debts or obligations of the
Borrowers hereof to the Bank or holder hereof, whether due or not due and
whether direct or contingent and howsoever evidenced, shall, at the option of
the Bank or holder hereof, also become due and payable immediately without
demand or notice.

The balance of every account of the Borrower with, and each claim of the
Borrower against the Bank existing from time to time shall be subject to a lien
and subject to be set off against any and all Liabilities, including those
hereunder.

C.

MISCELLANEOUS

1

Covenants.  So long as this Note shall remain outstanding, the Borrower agrees
to (a) furnish to the Bank within 90 days after the end of each fiscal year of
the Borrower, financial statements (including a balance sheet and an operating
statement), prepared and certified by independent accountants acceptable to the
Bank, and within 45 days after the end of each fiscal quarter of the Borrower,
unaudited quarterly financial statements (including a balance sheet and an
operating statement), (b) furnish to the Bank personal financial statements or
business financial statements as applicable, satisfactory in form in all
respects to the Bank, (c) furnish to the Bank, with reasonable promptness, such
other information concerning the business, operations, properties and condition,
financial or otherwise, of the Borrower as the Bank may reasonably request from
time to time, (d) at any reasonable time and from time to time, permit the Bank
or any of its agents or representatives to examine and make copies of and
abstracts from its records and books of account visit its properties and discuss
its affairs, finances and accounts with any of its officers, directors or
independent accountants.

2

No Waiver; Remedies Cumulative.  No failure on the part of the Bank to exercise,
and no delay in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise by the Bank of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by any other instrument or document or under applicable law.

3

Costs and Expenses.  The Borrower shall reimburse the Bank for all costs and
expenses by it and shall pay the reasonable fees and disbursements of counsel to
the Bank in connection with enforcement of the Bank’s rights hereunder.  The
Borrower shall also pay any and all taxes (other than taxes on or measured by
net income of the holder of this Note) incurred or payable in connection with
the execution and delivery of this Note.

4

Amendments.  No amendment, modification or waiver of any provision of this Note
nor consent to any departure by the Borrower therefrom shall be effective unless
the same shall be in writing and signed by the Bank and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.





3

W:\AMERITRANS\SEC filings\Bank Leumi Installment Promissory Note.doc




5

Construction.  This Note shall be deemed to be a contract made under the laws of
the State of New York and shall be construed in accordance with the laws of said
State.

6

Successors and Assigns.  This Note shall be binding upon the Borrower and its
heirs, legal representatives, successors and assigns and the terms hereof shall
inure to the benefit of the Bank and its successors and assigns, including
subsequent holders thereof.

7

Severability.  The provisions of this Note are severable, and if any provision
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall not in any manner affect such
provision in any other jurisdiction or any other provision of this Note in any
jurisdiction.

8

Joint and Several Liability.  The undersigned, if more than one, shall be
jointly and severally liable hereunder.

9

Jurisdiction; Waiver of Jury Trial.  The Borrower hereby irrevocably consents to
the jurisdiction of any New York State or Federal court located in New York City
over any action or proceeding arising out of any dispute between the Borrower
and the Bank, and the Borrower further irrevocably consents to the service of
process in any such action or proceeding by the mailing of a copy of such
process to the Borrower at the address set forth below.  In the event of
litigation between the Bank and the Borrower over any matter connected with this
Note or resulting from transactions hereunder, the right to a trial by jury is
hereby waived by the Bank and the Borrower.  The Borrower also waives the right
to interpose any set-off or counterclaim of any nature.

 

Elk Associates Funding Corp.





(Name of maker)




(Name of maker continued)

By Gary C. Granoff, President






Margaret Chance, Vice President






747 Third Avenue






New York, NY  10017





(Address)

[Corporate Seal]

 








4

W:\AMERITRANS\SEC filings\Bank Leumi Installment Promissory Note.doc


